


1


Exhibit 10.28


SunTrust Banks, Inc.
2009 Stock Plan


TSR Performance-vested
Restricted Stock Unit Agreement
 

SunTrust Banks, Inc. (“SunTrust”), a Georgia corporation, pursuant to action of
the Compensation Committee (“Committee”) of its Board of Directors and in
accordance with the SunTrust Banks, Inc. 2009 Stock Plan (“Plan”), has granted
restricted stock units (the “Restricted Stock Units”) as an incentive for the
Grantee to promote the interests of SunTrust and its Subsidiaries. Each
Restricted Stock Unit represents the right to receive a share of SunTrust Common
Stock, $1.00 par value, at a future date and time, subject to the terms of this
Restricted Stock Unit Agreement (this “Grant”).
 
 
 
 
Name of Grantee
 
_[Name]____________________________
 
 
Number of Restricted Stock Units
 
_[# of Shares]_____
 
 
Grant Date
 
_[Grant Date]_________________________

This Restricted Stock Unit Agreement (the “Unit Agreement”) evidences this
Grant, which has been made subject to all the terms and conditions set forth on
the attached Terms and Conditions and in the Plan.
 
 
SUNTRUST BANKS, INC.
 
 
Authorized Officer

10






--------------------------------------------------------------------------------




§1. EFFECTIVE DATE. This grant of Restricted Stock Units to the Grantee is
effective as of [Grant Date] (the “Grant Date”).
§2. DEFINITIONS. Whenever the following terms are used in this Unit Agreement,
they shall have the meanings set forth below. Capitalized terms not otherwise
defined in this Unit Agreement shall have the same meanings as in the Plan.
(a) 409A Change in Control - means an event described in IRS regulations or
other guidance under Code section 409A(a)(2)(A)(v).
(b) Change in Control - means a “Change in Control” as defined in §2.2 of the
SunTrust Banks, Inc. 2009 Stock Plan.
(c) Change in Control Agreement - means a change in control agreement by and
between SunTrust and the Grantee.
(d) Code - means the Internal Revenue Code of 1986, as amended.
(e) Disability - means the Grantee is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Grantee's
employer and, in addition, has begun to receive benefits under SunTrust's
Long-Term Disability Plan.
(f) Dividend Equivalent Right - means a right that entitles the Grantee to
receive an amount equal to any dividends paid on a share of Stock, which
dividends have a record date between the Grant Date and the date the Vested
Units are paid; provided, however, the amount of any Dividend Equivalent Rights
on unvested Restricted Stock Units shall be treated as reinvested in additional
shares of Stock on the date such dividends are paid.
(g) Key Employee - means an employee treated as a “specified employee” as of his
Separation from Service under Code §409A(a)(2)(B)(i) (i.e., a key employee (as
defined in Code §416(i) without regard to §(5) thereof)) if the common stock of
SunTrust or an affiliate (any member of SunTrust's controlled group, as
determined under Code §414(b), (c), or (m)) is publicly traded on an established
securities market or otherwise. Key Employees shall be determined in accordance
with Code §409A using a December 31 identification date. A listing of Key
Employees as of an identification date shall be effective for the twelve (12)
month period beginning on the April 1 following the identification date.
(h) Performance Level - means, for purposes of this Unit Agreement, the level of
performance achieved by SunTrust during a measurement period (generally, the
Performance Period) based on the TSR Percentile for such period.
(i) Performance Period - means the period commencing January 1, 2012 and ending
December 31, 2014.
(j) Retirement - means the voluntary termination of employment by the Grantee
from SunTrust or its Subsidiaries on or after attaining age 55 and completing
five (5) or more years of service as determined in accordance with the terms of
the SunTrust Banks, Inc. Retirement Plan, as amended from time to time (the
“Retirement Plan”). For purposes of this Unit Agreement, Grantee who is vested
in the Retirement Plan benefit but terminates employment before attaining age 55
or completing at least five (5) years of service is not eligible for Retirement.
(k) Separation from Service - means a “separation from service” within the
meaning of Code §409A.
(l) Stock means the common stock of SunTrust Banks, Inc. and any successor.
(m) Termination for Cause or Terminated for Cause - means a termination of
employment which is made primarily because of (i) the Grantee's willful and
continued failure to perform his job duties in a satisfactory manner after
written notice from SunTrust to Grantee and a thirty (30) day period in which to
cure such failure, (ii) the Grantee's conviction of a felony or engagement in a
dishonest act, misappropriation of funds, embezzlement, criminal conduct or
common law fraud, (iii) the Grantee's material violation of the Code of Business
Conduct and Ethics of SunTrust or the Code of Conduct of a Subsidiary, (iv) the
Grantee's engagement in an act that materially damages or materially prejudices
SunTrust or any Subsidiary or the Grantee's engagement in activities materially
damaging to the property, business or reputation of SunTrust or any Subsidiary;
or (v) the Grantee's failure and refusal to comply in any material respect with
the current and any future amended policies, standards and regulations of
SunTrust, any Subsidiary and their regulatory agencies, if such failure
continues after written notice from SunTrust to the Grantee and a thirty (30)
day period in which to cure such failure, or the determination by any such
governing agency that the Grantee may no longer serve as an officer of SunTrust
or a Subsidiary.
Notwithstanding anything herein to the contrary, if the Grantee is subject to
the terms of a Change in Control Agreement at the time of his termination of
employment with SunTrust or a Subsidiary, solely for purposes this Unit
Agreement, “Cause” shall have the meaning provided in the Change in Control
Agreement.




--------------------------------------------------------------------------------




(n) Termination for Good Reason - means a termination of employment made
primarily because of (i) a failure to elect or reelect or to appoint or to
reappoint Grantee to, or the removal of Grantee from, the position which he or
she held with SunTrust prior to the Change in Control, (ii) a substantial change
by the Board or supervising management in Grantee's functions, duties or
responsibilities, which change would cause Grantee's position with SunTrust to
become of less dignity, responsibility, importance or scope than the position
held by Grantee prior to the Change in Control or (iii) a substantial reduction
of Grantee's annual compensation from the lesser of: (A) the level in effect
prior to the Change in Control or (B) any level established thereafter with the
consent of the Grantee.
Notwithstanding anything herein to the contrary, if the Grantee is subject to
the terms of a Change in Control Agreement at the time of his termination of
employment with SunTrust or a Subsidiary, solely for purposes of this Unit
Agreement, “Good Reason” shall have the meaning provided in the Change in
Control Agreement.
(o) Total Shareholder Return or TSR - means a company's total shareholder
return, calculated based on the stock price appreciation during the Performance
Period plus the value of dividends paid on such stock during the Performance
Period (which shall be deemed to have been reinvested in the underlying
company's stock).
(p) TSR Percentile - means the percentile rank of the TSR for SunTrust during
the Performance Period relative to the TSR for the companies listed on Appendix
A (the “Peer Group”) during the Performance Period. The Committee shall make the
following adjustments to the calculation of the TSR Percentile or the
composition of the Peer Group during the Performance Period as follows: (1) if a
member of the Peer Group is acquired by another company, or during the
Performance Period announces that it will be acquired by another company, then
the acquired Peer Group company will be removed from the Peer Group for the
entire Performance Period; (2) if a member of the Peer Group sells, spins-off,
or disposes of a portion of its business, then such Peer Group company will
remain in the Peer Group for the Performance Period unless such disposition(s)
results in the disposition of more than 50% of such company's total assets
during the Performance Period, in which case it will be removed from the Peer
Group for the entire Performance Period; (3) if a member of the Peer Group
acquires another company, the acquiring Peer Group company will remain in the
Peer Group for the Performance Period; (4) if a member of the Peer Group is
delisted on all major stock exchanges, such delisted company will be removed
from the Peer Group for the entire Performance Period; (5) to the extent that
SunTrust and/or any member of the Peer Group split its stock or declare a
distribution of shares, such company's TSR performance will be appropriately
adjusted for the stock split or share distribution so as not to give an
advantage or disadvantage to such company by comparison to the other companies;
(6) members of the Peer Group that file for bankruptcy, liquidation or
reorganization during the Performance Period will remain in the Peer Group
positioned below the lowest performing non-bankrupt member of the Peer Group in
reverse chronological order by bankruptcy date; and (7) the Committee shall have
the authority to make other appropriate adjustments in response to a change in
circumstances that results in a member of the Peer Group no longer satisfying
the criteria for which such member was originally selected. The Committee shall
calculate the beginning and ending TSR Percentile values based on the average of
the closing prices of the applicable company's stock for the 20 trading days
prior to and including the beginning or ending date, as applicable, of the
Performance Period.
§3. PERFORMANCE BASED VESTING. The Grantee shall vest in a percentage of
Restricted Stock Units (between 0% and 100%) corresponding to SunTrust's
attainment of the Performance Level, as set forth in the table below, on
February 14, 2015 (the “Vesting Date”); provided, that the Grantee has remained
in continuous employment with SunTrust or a Subsidiary from the Grant Date
through the Vesting Date, except as provided in § 5(d) hereof (pertaining to
vesting after Retirement). In addition, the Restricted Stock Units may vest
prior to the Vesting Date in accordance with any other provisions of § 4 or § 5.
Performance Level
STI TSR
vs. Peer Median on Vesting Date
Percentage of restricted Stock Units that Vest
Maximum
25%
100%
 
20%
89%
 
10%
78%
Target
—%
67%
 
(10)%
56%
 
(20)%
44%
Threshold
(25)%
33%
 
< -25%
—%



The percentage of Restricted Stock Units that vest if SunTrust's TSR Percentile
on the last day of the Performance Period is between the “Threshold” and
“Target” or between the “Target” and “Maximum” Performance Levels shall be
determined by linear interpolation. The Committee shall determine the number of
Restricted Stock Units (and related Dividend Equivalent Rights) that




--------------------------------------------------------------------------------




shall vest by multiplying the “Percentage of Restricted Stock Units That Vest,”
set forth above, by the number of Restricted Stock Units granted under this Unit
Agreement.
§4. SUNTRUST CHANGE IN CONTROL.
In the event that a Change in Control (as defined in the SunTrust Banks, Inc.
2009 Stock Plan) occurs prior to the Vesting Date and on or prior to any vesting
date set forth in §6, then any unvested Restricted Stock Units (and related
Dividend Equivalent Rights) shall be fully vested upon the earlier of: (a) the
Vesting Date, provided that the Grantee has remained in continuous employment
with SunTrust or a Subsidiary from the Grant Date through the Vesting Date; or
(b) the date of the Grantee's termination of employment with SunTrust and its
Subsidiaries as a result of: (i) an involuntary termination by SunTrust that
does not result from the Grantee's death or Disability and does not constitute a
Termination for Cause; (ii) the Grantee's death or Disability; or (iii) a
voluntary termination by the Grantee as a result of Retirement or a Termination
for Good Reason, the Restricted Stock Units (and related Dividend Equivalent
Rights) shall vest (A) the number of Restricted Stock Units that would have
vested (if any) if the Performance Period ended on the date of the Change in
Control (based on the actual Performance Level achieved through the date of the
Change in Control) multiplied by a fraction, the numerator of which shall be the
number of days from the first day of the Performance Period through the date of
such Change in Control, and the denominator of which shall be the total number
of days in the original Performance Period; plus (B) the number of Restricted
Stock Units that would have vested assuming SunTrust's achievement of the Target
Performance Level multiplied by a fraction, the numerator of which shall be the
number of days from the date of such Change in Control through the last day of
the original Performance Period, and the denominator of which shall be the total
number of days in the original Performance Period. In the event of such Change
in Control, any Restricted Stock Units (and related Dividend Equivalent Rights)
subject to this Unit Agreement that do not vest pursuant to this § 4 shall
terminate and be completely forfeited on the date of such termination of the
Grantee's employment or, if earlier, the Vesting Date. Notwithstanding anything
herein to the contrary, if the Grantee is subject to the terms of a Change in
Control Agreement on the date of a Change in Control that provides for more
generous vesting of the Restricted Stock Units, such vesting provisions of the
Change in Control Agreement shall govern.
§5. TERMINATION OF EMPLOYMENT.
(a) If prior to the Vesting Date and the date of a Change in Control, the
Grantee's employment with SunTrust and its Subsidiaries terminates for any
reason other than those described in §5(b), §5(c) or §5(d), then the Restricted
Stock Units (and related Dividend Equivalent Rights) subject to this Unit
Agreement shall terminate and be completely forfeited on the date of such
termination of the Grantee's employment. Notwithstanding anything in this §5 to
the contrary, if the Grantee is Terminated for Cause from SunTrust and its
Subsidiaries prior to payment pursuant to §6, all of the Restricted Stock Units
(and related Dividend Equivalent Rights) will immediately and automatically
without any action on the part of the Grantee or SunTrust, be forfeited by the
Grantee.
(b) Death or Disability. If the Grantee's employment with SunTrust and its
Subsidiaries terminates prior to the Vesting Date and the date of a Change in
Control, as a result of the Grantee's (i) death, or (ii) Disability, then the
unvested Restricted Stock Units (and related Dividend Equivalent Rights) shall
vest immediately on the date of such termination. The number of Restricted Stock
Units, if any, that vest will be based on the number of Restricted Stock Units
(and related Dividend Equivalent Rights) that would have vested (if any) if the
Performance Period ended on such date (based on the actual Performance Level
achieved (or the Target Performance Level, if such termination occurs less than
one (1) year after the first day of the Performance Period)). In the event of
such termination, any Restricted Stock Units (and related Dividend Equivalent)
subject to this Unit Agreement that do not vest pursuant to this § 5(b) shall
terminate and be completely forfeited on such date.
(c) Reduction in Force. If the Grantee's employment with SunTrust and its
Subsidiaries is involuntarily terminated prior to the Vesting Date and the date
of a Change in Control, by reason of a reduction in force which results in the
Grantee's eligibility for payment of a severance benefit pursuant to the terms
of the SunTrust Banks, Inc. Severance Pay Plan or any successor to such plan,
then a pro-rata number of Restricted Stock Units (and related Dividend
Equivalent Rights) shall vest on the last day of the Performance Period, if any,
based on the Grantee's service completed from the first day of the Performance
Period through the date of such termination of the Grantee's employment. The
pro-rata number of Restricted Stock Units (and related Dividend Equivalent
Rights) vesting shall equal the product of: (i) the number of Restricted Stock
Units that would have vested based on the actual Performance Level achieved as
of the last day of the Performance Period; multiplied by (ii) a fraction, the
numerator of which is equal to the number of days from the first day of the
Performance Period through the date of such termination of employment, and the
denominator of which is equal to the number of days in the Performance Period.
In the event of such pro-rata vesting described above, any Restricted Stock
Units (and related Dividend Equivalent Rights) subject to this Unit Agreement
that do not vest pursuant to this § 5(c) shall terminate and be completely
forfeited on such date.
(d) Retirement. If the Grantee's employment with SunTrust and its Subsidiaries
terminates prior to the Vesting Date and the date of a Change in Control, as a
result of the Grantee's Retirement, then the number of Restricted Stock Units
(and related Dividend Equivalent Rights) that would have vested based on the
actual Performance Level achieved as of the last day of the Performance




--------------------------------------------------------------------------------




Period in accordance with § 3 shall, subject to § 7(e) below, be fully vested on
the last day of the Performance Period.
§6. PAYMENT OF AWARD.
(a) The number of vested Restricted Stock Units (and related Dividend Equivalent
Rights) payable pursuant to this § 6 (the “Vested Units”) shall be determined in
accordance with § 3, § 4 and § 5 above and shall be paid in a lump sum upon the
earliest to occur of the following: (i) the date of the Grantee's death,
(ii) the date of the Grantee's Disability, (iii) the date of the Grantee's
Separation from Service within two (2) years following a 409A Change in Control,
or (iv) February 14, 2015. In the event payment is made pursuant to
sub-paragraph (i), (ii) or (iii) above, such payment shall be made on the last
day of the sixty (60) day period which commences immediately following the date
of the applicable event. In the event payment is made pursuant to sub-paragraph
(iv) above, such payment shall be made within 30 days following February 14,
2015. Except as set forth below, the Vested Units shall be paid out in an
equivalent number of shares of Stock; provided, however, the Grantee's right to
any fractional share of Stock shall be paid in cash. In the event the Restricted
Stock Units (and related Dividend Equivalent Rights) vest following a Change in
Control pursuant to § 4, the Vested Units shall be paid in cash, and the amount
of the payment for each Vested Unit to be paid in cash will equal the Fair
Market Value of a share of Stock on the date of the Change in Control.
Notwithstanding anything herein to the contrary, distributions may not be made
to a Key Employee upon a Separation from Service before the date which is six
(6) months after the date of the Key Employee's Separation from Service (or, if
earlier, the date of death of the Key Employee). Any payments that would
otherwise be made during this period of delay shall be accumulated and paid in
the seventh month following the Grantee's Separation from Service.
(b) The Grantee shall be entitled to a Dividend Equivalent Right for each Vested
Unit. At the same time that the Vested Units are paid, SunTrust shall pay each
Dividend Equivalent Right in shares of Stock to the Grantee, or, in the event
the Restricted Stock Units vest pursuant to §4, in cash; provided, however, the
Grantee's right to any fractional share of Stock shall be paid in cash.
(c) The Grantee will not have any shareholder rights with respect to the
Restricted Stock Units, including the right to vote or receive dividends, unless
and until shares of Stock are issued to the Grantee as payment of the vested
Restricted Stock Units.
§7. COVENANTS, RESTRICTIONS AND LIMITATIONS.
(a) Compliance with Securities Laws. By accepting the Restricted Stock Units,
the Grantee agrees not to sell Stock at a time when applicable laws or
SunTrust's rules prohibit a sale. This restriction will apply as long as the
Grantee is an employee, consultant or director of SunTrust or a Subsidiary of
SunTrust. Upon receipt of nonforfeitable shares of Stock pursuant to this Unit
Agreement, the Grantee agrees, if so requested by SunTrust, to hold such shares
for investment and not with a view of resale or distribution to the public, and
if requested by SunTrust, the Grantee must deliver to SunTrust a written
statement satisfactory to SunTrust to that effect. The Committee may refuse to
issue any shares of Stock to the Grantee for which the Grantee refuses to
provide an appropriate statement.
(b) Forfeiture of Non-Vested Units. To the extent that the Grantee does not vest
in any Restricted Stock Units, all interest in such units, the related shares of
Stock, and any Dividend Equivalent Rights shall be forfeited. The Grantee shall
have no right or interest in any Restricted Stock Unit or related share of Stock
that is forfeited.
(c) Extinguishment Upon Settlement. Upon each issuance or transfer of shares of
Stock in accordance with this Unit Agreement, a number of Restricted Stock Units
equal to the number of shares of Stock issued or transferred to the Grantee
shall be extinguished and such number of Restricted Stock Units will not be
considered to be held by the Grantee for any purpose.
(d) Restrictive Covenants. Grantee must fully perform the following covenants
from the Grant Date through the Vesting Date (the “Restricted Period”):
(i)
No Solicitation of Customers or Clients. Grantee shall not during the Restricted
Period solicit any customer or client of SunTrust or any SunTrust Affiliate with
whom Grantee had any material business contact during the two (2) year period
which ends on the date Grantee's employment by SunTrust or a SunTrust Affiliate
terminates for the purpose of competing with SunTrust or any SunTrust Affiliate
for any reason, either individually, or as an owner, partner, employee, agent,
consultant, advisor, contractor, salesman, stockholder, investor, officer or
director of, or service provider to, any corporation, partnership, venture or
other business entity.

(ii)
Anti-pirating of Employees. Absent the Compensation Committee's written consent,
Grantee will not during the Restricted Period solicit to employ on Grantee's own
behalf or on behalf of any other person, firm or corporation, any person who was
employed by SunTrust or a SunTrust Affiliate during the term of Grantee's
employment by SunTrust or a SunTrust Affiliate (whether or not such employee
would commit a breach of contract), and who has not ceased to be employed by
SunTrust or a SunTrust Affiliate for a period of at least one (1) year.

(iii)
Protection of Trade Secrets and Confidential Information. Grantee hereby agrees
that Grantee will hold in a fiduciary capacity for the benefit of SunTrust and
each SunTrust Affiliate, and will not directly or indirectly use or disclose,
any Trade Secret that Grantee may have acquired during the term of Grantee's
employment by SunTrust or a SunTrust Affiliate





--------------------------------------------------------------------------------




for so long as such information remains a Trade Secret. In addition Grantee
agrees that during the Restricted Period Grantee will hold in a fiduciary
capacity for the benefit of SunTrust and each SunTrust Affiliate, and will not
directly or indirectly use or disclose, any Confidential or Proprietary
Information that Grantee may have acquired (whether or not developed or compiled
by Grantee and whether or not Grantee was authorized to have access to such
information) during the term of, in the course of, or as a result of Grantee's
employment by SunTrust or a SunTrust Affiliate.
(iv)
Reasonable and Necessary Restrictions. Grantee acknowledges that the
restrictions, prohibitions and other provisions set forth in this Agreement,
including without limitation the Territory and Restricted Period, are
reasonable, fair and equitable in scope, terms and duration; are necessary to
protect the legitimate business interests of SunTrust; and are a material
inducement to SunTrust to enter into this Agreement. Grantee covenants that
Grantee will not challenge the enforceability of this Agreement nor will Grantee
raise any equitable defense to its enforcement.



Failure of Grantee subject to this §7(d) to fully perform the covenants set
forth above will result in a forfeiture of all unpaid Restricted Stock Units
(and related Dividend Equivalent Rights) under this Unit Agreement as of the
date of such failure. Such forfeiture will be in compliance with Treas. Reg.
§1.409A-3(f).
(e) Additional Post-Retirement Covenants. In the event of Grantee's Retirement,
such Grantee must fully perform the following covenants from the date of such
termination through the Vesting Date:
(v)
No Competitive Activity. Absent the Committee's written consent, Grantee shall
not, during the Restricted Period and within the Territory, engage in any
Managerial Responsibilities for or on behalf of any corporation, partnership,
venture, or other business entity that engages directly or indirectly in the
Financial Services Business whether as an owner, partner, employee, agent,
consultant, advisor, contractor, salesman, stockholder, investor, officer or
director; provided, however, that Grantee may own up to five percent (5%) of the
stock of a publicly traded company that engages in the Financial Services
Business so long as Grantee is only a passive investor and is not actively
involved in such company in any way.

(vi)
Non-Disparagement. Grantee agrees not to knowingly make false or materially
misleading statements or disparaging comments about SunTrust or any SunTrust
Affiliate during the Restricted Period.

(vii)
Reasonable and Necessary Restrictions. Grantee acknowledges that the
restrictions, prohibitions and other provisions set forth in this Agreement,
including without limitation the Territory and Restricted Period, are
reasonable, fair and equitable in scope, terms and duration; are necessary to
protect the legitimate business interests of SunTrust; and are a material
inducement to SunTrust to enter into this Agreement. Grantee covenants that
Grantee will not challenge the enforceability of this Agreement nor will Grantee
raise any equitable defense to its enforcement.



Failure of Grantee subject to this §7(e) to fully perform the covenants set
forth above will result in a forfeiture of all unpaid Restricted Stock Units
(and related Dividend Equivalent Rights) under this Unit Agreement as of the
date of such failure. Such forfeiture will be in compliance with Treas. Reg.
§1.409A-3(f).
(f) Additional Definitions. (A) The term "Confidential or Proprietary
Information" for purposes of this Agreement shall mean any secret, confidential,
or proprietary information of SunTrust or a SunTrust Affiliate (other than a
Trade Secret) that has not become generally available to the public by the act
of one who has the right to disclose such information without violating any
right of SunTrust or a SunTrust Affiliate. (B) The term "Financial Services
Business" for purposes of this Agreement shall mean the business of banking,
including deposit, credit, trust and investment services, mortgage banking,
asset management, and brokerage and investment banking services. (C) The term
"Managerial Responsibilities" for purposes of this Agreement shall mean
managerial and supervisory responsibilities and duties that are substantially
the same as those Grantee is performing for SunTrust or a SunTrust Affiliate on
the date of this Agreement. (D) For purposes of §7(e) only, the term "Restricted
Period" shall mean the period which starts on the date Grantee's retirement from
employment by SunTrust or a SunTrust Affiliate and which ends on the third
anniversary of this Agreement. (E) The term "SunTrust Affiliate" for purposes of
this Agreement shall mean any corporation which is a subsidiary corporation
(within the meaning of §424(f) of the Code) of SunTrust except a corporation
which has subsidiary corporation status under §424(f) of the Code exclusively as
a result of SunTrust or a SunTrust Affiliate holding stock in such corporation
as a fiduciary with respect to any trust, estate, conservatorship, guardianship
or agency. (F) The term "Territory" for purposes of this Agreement shall mean
the states of Alabama, Florida, Georgia, Maryland, North Carolina, South
Carolina, Tennessee, Virginia, and the District of Columbia, which are the
states and Territories in which SunTrust has significant operations on the date
of this Agreement. (G) "Trade Secret" for purposes of Agreement shall mean
information, including, but not limited to, technical or nontechnical data, a
formula, a pattern, a compilation, a program, a device, a method, a technique, a
drawing, a process, financial data, financial plans, product plans, or a list of
actual or potential customers or suppliers that: (i) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from it is disclosure or use, and (ii) is the subject of reasonable efforts by
SunTrust or a SunTrust Affiliate to maintain its secrecy.
§8. WITHHOLDING.




--------------------------------------------------------------------------------




(a) Upon the payment of any Restricted Stock Units, SunTrust's obligation to
deliver shares of Stock or cash to settle the Vested Units and Dividend
Equivalent Rights shall be subject to the satisfaction of applicable tax
withholding requirements, including federal, state, and local requirements. The
Grantee must pay to SunTrust any applicable federal, state or local withholding
tax due as a result of such payment and authorizes SunTrust to withhold such
amounts.
(b) The Committee shall have the right to reduce the number of shares of Stock
issued to the Grantee to satisfy the minimum applicable tax withholding
requirements.
§9. RECOVERY OF AWARDS. By accepting this Grant, Grantee agrees to return to
SunTrust (or to the cancellation of) all or a portion of any grant, paid and
unpaid, vested or unvested, previously granted to such Grantee based upon a
determination made by the Committee pursuant to §9(a), §9(b), or §9(c) below.
The Committee shall impose a clawback authorized below only to the extent
determined appropriate by the Committee. All determinations by the Committee
shall be final and binding. All references to the “Committee” in this §9 shall
include the Committee and the Committee's designee.
(a) Miscalculation of Performance Metric. If the Committee determines that a
financial metric used to determine vesting of a Grant was calculated
incorrectly, whether or not SunTrust is required to restate its financial
statements and without regard to whether such miscalculation was due to fraud or
intentional misconduct, then the Committee may require reimbursement of all or
part of a Grant previously paid to Grantee and/or authorize the cancellation of
unpaid or unvested Grants in the amount by which any such Grant exceeded a lower
payment that would have been made based on the correctly calculated financial
metric. In addition, the Grant shall be subject to the clawback requirements of
(i) §954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(regarding recovery of erroneously awarded compensation) and implementing rules
and regulations thereunder, (ii) similar rules under the laws of other
jurisdictions and (iii) policies adopted by SunTrust to implement such
requirements, all to the extent determined by the Committee to be applicable to
Grantee.
(b) Detrimental Conduct. If the Committee determines that Grantee has engaged in
Detrimental Conduct, then Grantee shall be required to reimburse SunTrust all or
a portion of the Grant previously vested or paid and/or will be subject to
cancellation of unvested or unpaid Grant. “Detrimental Conduct” means any one of
the following: (1) the commission of an act of fraud or dishonesty in the course
of the Grantee's employment; (2) improper conduct by the Grantee including, but
not limited to, fraud, unethical conduct, falsification of SunTrust's records,
unauthorized removal of SunTrust property or information, theft, violent acts or
threats of violence, unauthorized possession of controlled substances on the
property of SunTrust, conduct causing reputational harm to SunTrust or its
clients, or the use of SunTrust property, facilities or services for
unauthorized or illegal purposes; (3) the improper disclosure by the Grantee of
proprietary, privileged or confidential information of SunTrust or a SunTrust
client or former client or breach of a fiduciary duty owed to SunTrust or a
SunTrust client or former client; (4) the commission of a criminal act by the
Grantee, whether or not performed in the workplace, that constitutes a felony or
a crime of comparable magnitude under applicable law as determined by SunTrust
in its sole discretion, or that subjects, or if generally known, would subject
SunTrust to public ridicule or embarrassment; (5) the commission of an act or
omission which causes the Grantee or SunTrust to be in violation of federal or
state securities laws, rules or regulations, and/or the rules of any exchange or
association of which SunTrust is a member, including statutory disqualification;
(6) the Grantee's failure to perform the duties of Grantee's job which are set
forth in Grantee's written job description, written operating policies,
inBalance goals or other written document available to Grantee and which in each
case SunTrust views as being material to Grantee's position and the overall
business of SunTrust under circumstances where such failure is detrimental to
SunTrust; (7) the material breach of a written policy applicable to teammates of
SunTrust including, but not limited to, the SunTrust Code of Business Conduct
and Ethics; (8) an act or omission by the Grantee which results or is intended
to result in personal gain at the expense of SunTrust; or (9) an other act or
omission which constitutes “cause” for termination.


(c) Loss. In order to encourage sustainable, long-term performance, settlement
of the Restricted Stock Units (and related Dividend Equivalent Rights) shall be
specifically conditioned on the Company and its lines of business remaining
profitable during the calendar year preceding the applicable Settlement Date. If
a loss is determined to have occurred, then the Committee, together with key
control functions, shall review such losses and Grantee's accountability for
such losses, and may require reimbursement of all or part of a Grant previously
paid to Grantee and/or authorize the cancellation of unpaid or unvested Grants.
In making such determination, the Committee shall consider all relevant facts
and circumstances, including (i) the magnitude of the loss (including positive
or negative variance from plan); (ii) Grantee's degree of involvement (including
such factors as Grantee's current or former leadership role with respect to
SunTrust or the relevant line of business, and the degree to which Grantee was
involved in decisions that are determined to have contributed to the loss); and
(iii) Grantee's performance.
§10. NO EMPLOYMENT RIGHTS. Nothing in the Plan or this Unit Agreement or any
related material shall give the Grantee the right to continue in the employment
of SunTrust or any Subsidiary or adversely affect the right of SunTrust or any
Subsidiary to terminate the Grantee's employment with or without cause at any
time.
§11. OTHER LAWS. Notwithstanding anything herein to the contrary, SunTrust shall
have the right to refuse to pay any cash




--------------------------------------------------------------------------------




award or to issue or transfer any shares under this Unit Agreement if SunTrust
acting in its absolute discretion determines that such payment or issuance or
transfer of such Stock might violate any applicable law or regulation.
§12. MISCELLANEOUS.
(a) This Unit Agreement shall be subject to all of the provisions, definitions,
terms and conditions set forth in the Plan and any interpretations, rules and
regulations promulgated by the Committee from time to time, all of which are
incorporated by reference in this Unit Agreement.
(b) The Plan and this Unit Agreement shall be governed by the laws of the State
of Georgia (without regard to its choice-of-law provisions).
(c) No rights granted under the Plan or this Unit Agreement and no Restricted
Stock Units shall be deemed transferable by the Grantee other than by will or by
the laws of descent and distribution prior to the time the Grantee's interest in
such units has become fully vested.
(d) Any written notices provided for in this Unit Agreement that are sent by
mail shall be deemed received three (3) business days after mailing, but not
later than the date of actual receipt. Notices shall be directed, if to the
Grantee, at the Grantee's address indicated by SunTrust's records and, if to
SunTrust, at SunTrust's principal executive office, to the attention of the
General Counsel.
(e) If one or more of the provisions of this Unit Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Unit Agreement to be construed so as to
foster the intent of this Unit Agreement and the Plan.
(f) This Unit Agreement (which incorporates the terms and conditions of the
Plan) constitutes the entire agreement of the parties with respect to the
subject matter hereof. This Unit Agreement supersedes all prior discussions,
negotiations, understandings, commitments and agreements with respect to such
matters.
(g) The Restricted Stock Units are intended to comply with Code §409A and
official guidance issued thereunder. Notwithstanding anything herein to the
contrary, this Unit Agreement shall be interpreted, operated and administered in
a manner consistent with this intention.
 


APPENDIX A
Peer Group
 
        
Company Name
    
    
1.
BB&T Corporation

2.
Capital One Financial Corporation    

3.
Comerica Incorporated    

4.
Fifth Third Bancorp    

5.
KeyCorp

6.
M&T Bank Corporation    

7.
PNC Financial Services Group, Inc.

8.
Regions Financial Corporation

9.
U.S. Bancorp

10.
Wells Fargo & Company









